NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


RAKIM PHILON, DOC# T74235,                   )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2828
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 21, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark R. Wolfe, Judge.

Howard L. Dimmig, II, Public Defender,
and Clark E. Green, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.